           Case 2:19-cv-01710-JLR-TLF Document 53 Filed 09/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          FREDERICK PHILIP MADRID,                      CASE NO. C19-1710JLR-TLF

11                               Plaintiff,               ORDER REFERRING MOTION
                   v.                                     TO MAGISTRATE JUDGE
12
            LUCAS ADKINS, et al.,
13
                                 Defendants.
14

15          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

16   hereby refers to Magistrate Judge Theresa Fricke for preparation of a report and

17   recommendation Defendant City of Arlington’s pending motion for partial summary

18   judgment. (See MPSJ (Dkt. # 23).) Federal Rule of Civil Procedure 72(b) governs any

19   further proceedings in this court after Magistrate Judge Theresa Fricke files a report and

20   recommendation concerning the motion. See Fed. R. Civ. P. 72(b); Local Rules W.D.

21   Wash. MJR 4(c).

22   //


     ORDER - 1
            Case 2:19-cv-01710-JLR-TLF Document 53 Filed 09/17/20 Page 2 of 2




 1          Accordingly, the court ORDERS that the above-entitled action is referred to

 2   Magistrate Judge Theresa Fricke for the specific purposes and motion described herein.

 3   The court further DIRECTS and EMPOWERS Magistrate Judge Theresa Fricke to

 4   conduct hearings and make further necessary orders consistent with 28 U.S.C. § 636, the

 5   local rules, and this order.

 6          Dated this 17th day of September, 2020.

 7

 8                                                    A
                                                      JAMES L. ROBART
 9
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
